 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PABLO PIÑA,                                       No. 1:20-cv-01735-NONE-BAM (PC)
12                       Plaintiff,

13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
14    YSUSI, et al.,                                    DISMISSAL OF CERTAIN CLAIMS AND
                                                        DEFENDANTS
15                       Defendants.
                                                        (Doc. No. 12)
16

17          Plaintiff Pablo Piña is a state prisoner proceeding pro se in this civil rights action pursuant

18   to 42 U.S.C. § 1983.

19          On May 11, 2021, the assigned magistrate judge screened plaintiff’s first amended

20   complaint and issued findings and recommendations that this action proceed on two of plaintiff’s

21   claims: a claim for excessive force against defendant Ysusi for shooting plaintiff with a

22   “launcher” after a fight in the prison yard had stopped; and a claim for retaliation against

23   defendant J. Gonzales. (Doc. No. 12.) The magistrate judge further recommended that all other

24   claims and defendants be dismissed from this action for failure to state a cognizable claim for

25   relief. (Id.) The findings and recommendations were served on plaintiff and contained notice that

26   any objections were to be filed within fourteen (14) days after service. (Id. at 9.) No objections

27   have been filed, and the deadline to do so has expired.

28   ////
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1. The findings and recommendations issued on May 11, 2021, (Doc. No. 12), are

 6               adopted in full;

 7          2. This action shall proceed on plaintiff’s first amended complaint, filed April 26, 2021,

 8               (Doc. No. 10), against defendant Ysusi for excessive force in violation of the Eighth

 9               Amendment and against defendant J. Gonzales for retaliation in violation of the First

10               Amendment;

11          3. All other claims and defendants are dismissed from this action for failure to state a

12               cognizable claim for relief; and

13          4. This action is referred back to the magistrate judge for proceedings consistent with this

14               order.

15
     IT IS SO ORDERED.
16

17      Dated:     July 13, 2021
                                                       UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
